Name: Decision No 2/97 of the ACP-EC Council of Ministers of 24 April 1997 amending Protocol 1 to the fourth ACP-EC Convention of LomÃ © to take account of changes to the harmonized commodity description and coding system and the adoption of rules of origin for petroleum products
 Type: Decision
 Subject Matter: NA;  international trade;  oil industry;  industrial structures and policy;  European construction
 Date Published: 1997-08-11

 Avis juridique important|21997D0811(02)Decision No 2/97 of the ACP-EC Council of Ministers of 24 April 1997 amending Protocol 1 to the fourth ACP-EC Convention of LomÃ © to take account of changes to the harmonized commodity description and coding system and the adoption of rules of origin for petroleum products Official Journal L 220 , 11/08/1997 P. 0006 - 0057DECISION No 2/97 OF THE ACP-EC COUNCIL OF MINISTERS of 24 April 1997 amending Protocol 1 to the fourth ACP-EC Convention of LomÃ © to take account of changes to the harmonized commodity description and coding system and the adoption of rules of origin for petroleum products (97/536/EC)THE ACP-EC COUNCIL OF MINISTERS,Having regard to the fourth ACP-EC Convention of LomÃ © signed at LomÃ © on 15 December 1989, and in particular Article 34 of Protocol 1 thereto,Whereas Annex II to the said Protocol lists working or processing to be carried out on non-originating materials in order that the product manufactured can obtain originating status;Whereas the list of working or processing is based on the product descriptions and codes used in the harmonized commodity description and coding system (the 'Harmonized System`); whereas changes to the harmonized system applying with effect from 1 January 1996 should be incorporated in the said Annex II;Whereas Article 33 of Protocol 1 provides for the temporary exclusion of petroleum products from the scope of the Protocol;Whereas it is therefore desirable to define the conditions upon which petroleum products may acquire originating status for the purposes of the fourth ACP-EC Convention;Whereas a number of linguistic adjustments are also required in order to take account of the accession to the European Union of new Member States,HAS DECIDED AS FOLLOWS:Article 1Protocol 1 to the fourth ACP-EC Convention of LomÃ © is hereby amended as follows:1. Article 33 shall be repealed.2. The following terms shall be added to Articles 13 and 14:'ANNETTU JÃ LKIKÃ TEEN`'UTFÃ RDAT I EFTERHAND` (Article 13)'KAKSOISKAPPALE` (Article 14).3. Annex I shall be supplemented by the Note 8 which is set out in Annex I to this Decision.4. Annex II shall be replaced by the Annex II set out in Annex II to this Decision.5. Annex VIII shall be repealed.Article 2This Decision shall enter into force on the day on which it is adopted.It shall apply with effect from 1 January 1996.Done at Luxembourg, 24 April 1997.For the ACP-EC Council of MinistersThe PresidentRABUKAANNEX I Note 8 (1):8.1. Appendix 1For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the 'specific processes` are the following:(a) vacuum distillation;(b) redistillation by a very thorough fractionation process (2);(c) cracking;(d) reforming;(e) extraction by means of selective solvents;(f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite;(g) polymerization;(h) alkylation;(i) isomerization.8.2. Appendix 2For the purposes of heading Nos 2710 to 2712, the 'specific processes` are the following:(a) vacuum distillation;(b) redistillation by a very thorough fractionation process (3);(c) cracking;(d) reforming;(e) extraction by means of selective solvents;(f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite;(g) polymerization;(h) alkylation;(i) isomerization;(k) in respect of heavy oils falling within heading No ex 2710 only, desulphurization with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266-59 T method);(l) in respect of products falling within heading No 2710 only, deparaffining by a process other than filtering;(m) in respect of heavy oils falling within heading No ex 2710 only, treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurization, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of heading No ex 2710 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process;(n) in respect of fuel oils falling within heading No ex 2710 only, atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method;(o) in respect of heavy oils other than gas oils and fuel oils falling within heading No ex 2710 only, treatment by means of a high-frequency electrical brush-discharge.8.3. For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations such as cleaning, decanting, desalting, water separation, filtering, colouring, marking, obtaining a sulphur content as a result of mixing products with different sulphur contents, any combination of these operations or like operations, do not confer origin.(1) This example is given solely for the purposes of explanation. It has no legal force.(2) See additional explanatory note 4 (b) to Chapter 27 of the combined nomenclature.ANNEX II 'ANNEX II>TABLE>`